Citation Nr: 1526150	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-49 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis B.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for Hepatitis B.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  
A copy of the transcript has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's current Hepatitis B was first manifested many years after the Veteran's service and has not been medically related to his service. 
.

CONCLUSION OF LAW

Hepatitis B was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded this matter in October 2014, and specifically instructed the RO/Appeals Management Center (AMC) to obtain outstanding VAMC records and to afford the Veteran a VA examination.  Subsequently, VA obtained updated records and the Veteran was afforded an examination in December 2014 and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. The Veteran was also notified of alternate sources of evidence that could substitute for missing service treatment records.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available service treatment records and post service treatment records have been associated with the claims file.  The Records Management Center (RMC) was contacted; however a response in September 2003 stated that the RMC did not have any of the Veteran's records.  While a North Carolina Division of Veterans Affairs letter in December 2010 noted that service medical records were missing, service medical records are currently associated with the claims file.  Thus, there is no indication that there are currently any outstanding service treatment records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A VA examination was provided in December 2014.  The Board finds the examination to be thorough and complete with respect to the Veteran's claimed Hepatitis B.  The clinician reviewed the history and provided an opinion supported by a rationale; therefore, the opinion is adequate. 
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in July 2014.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the Board hearing, the case was remanded in order to obtain additional VA treatment records and afford the Veteran a VA examination in part based on his lay statements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis 

The Veteran essentially contends that he has Hepatitis B as a result of his military service, including receiving a vaccination with an air gun in service, and having a ganglion cyst removed in service. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In January 1971, service treatment records indicate that the Veteran had a ganglion cyst excised from his left wrist.  Records note that the estimated blood loss was "negligible."  

February 2007 records from Scotland Memorial hospital confirmed the presence of Hepatitis B.  

In June 2008, the Veteran submitted a lay statement that he was first diagnosed with Hepatitis in March 1972 within one year from his release from the military.  He stated that while in service prior to discharge he had surgery on his left hand and he felt that is when he contracted this disease.  He contended that on March 20, 1972 he gave blood for the American Red Cross and that is when he was informed that he had this condition and that his blood could not be used unless it was in an emergency situation.  He also stated that copies of medical records from Scotland Memorial Hospital would depict the diagnosis of this condition within one year of discharge from service.  

The Veteran requested and received his donation history from the Red Cross and submitted it to VA in May 2008.  The history includes two entries for the Veteran.  The first shows that in March 1972, the Veteran donated "whole blood."   The second shows that in March 1992, he was deferred from giving blood.  The history also included a more detailed history of the first donation and the second attempted donation.  The information regarding the second attempt in 1992 contains a notation in the comments section of "Hepatitis."  

In May 2008, the Veteran reported to the North Carolina Department of Health and Human Services that he had a diagnosis of Hepatitis B since 1972 via a letter from the Red Cross, but that he no longer had the 1972 letter.  

In January 2009, the Veteran filled out a Risk Factors of Hepatitis Questionnaire.  He answered that he had not engaged in any of the activities listed, including a blood transfusion, intravenous drug use, high risk sexual activity, or tattooing.  

On the Veteran's March 2009 Notice of Disagreement, the Veteran stated he was not given a blood test with upon separation from service and also that he could have contracted Hepatitis from the air gun inoculations that he received upon entrance into service.  
Records submitted from the VA medical center (VAMC) in Fayetteville, listed the Veteran as having chronic hepatitis, but did not note the onset date.

April 2011 records from the Sandhills Medical Group note a "history of hepatitis." August 2011 records from Sandhills Regional Medical Center note the Veteran as reporting Hepatitis since "'71/72."  

March 2012 records from First Health note that the Veteran reports a history of Hepatitis B exposure, but no onset date is given.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  He reiterated his belief that he contracted Hepatitis through his surgery on his wrist and that the Red Cross told him he had Hepatitis in 1972.  He acknowledged that although he didn't seek treatment for his Hepatitis until 2007 that he was just dealing with the symptoms "as they came" prior to that time.  

Following an October 2014 Board remand, the Veteran was afforded a VA examination in December 2014 to address the Veteran's contentions that his Hepatitis was contracted during service and shown by Red Cross records in 1972; and that it could have been contracted either through his cyst surgery or the air gun vaccinations in service.  The examiner opined that the Veteran's Hepatitis B was less likely than not related to service as he did not have it until 1992, twenty years after service.  The examiner noted the Red Cross records with a whole blood entry in 1972 and then a notation of a deferral in 1992 with an explanatory comment of Hepatitis indicated that the Veteran did not have Hepatitis in 1972.  The examiner noted that research shows the Red Cross started testing blood donations for Hepatitis in 1971, therefore his blood would have been tested an identified as positive for Hepatitis in 1972 if it was present at the time.  The examiner also noted that the May 2008 records from the Health Department were based on the Veteran's self-provided history.  The examiner also noted that the Veteran reported not having any knowledge that fellow service members who received air gun immunizations with him at the time later became positive for Hepatitis B.  Nor did the Veteran report any military service behavior such as illicit use of drugs, blood transfusion, sharing personal hygiene items, or inking.  The Veteran also did not have any knowledge of receiving any bloodwork in service informing him of elevated liver function, anorexia, fever, or yellowing of the skin or eye during service.  Finally, the examiner noted that the Veteran denied the occurrence of Hepatitis in his wife who he was with and married after service during the 13 years they were married, or his children, and that if he already had the disease present, his wife and any children born during that time period likely would have contracted the disease from the Veteran.  

In this case, there is no dispute that the Veteran currently has a diagnosis of Hepatitis B.  See e.g. December 2014 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records shows the Veteran had a ganglion cyst excised from his wrist in January 1971.  The Veteran also reported in lay statements that he had air gun vaccination in service.  The Veteran is competent to report that he had air gun vaccinations.  Accordingly, Hickson element (2) is at least arguably met. 

With respect to crucial Hickson element (3), that of nexus, the question is whether there is a relationship between the Veteran's current Hepatitis B and his military service; this is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the December 2014 VA examination report is the most probative evidence of record, and the Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional. 
This opinion outweighs the Veteran's current memories regarding when he was sent a letter regarding his Hepatitis diagnosis, especially as there is affirmative evidence in the claims file to the contrary.  

Significantly, the 2014 examiner's findings have taken into account the Veteran's contentions that he had Hepatitis in 1972 and that he had a surgery in service, as well as air gun vaccination.  The VA examiner took into account the Veteran's lay statements regarding events during service and the Red Cross reports and opined that even when considering this, it was still his opinion that events in service were less likely than not the cause of the Veteran's current condition.  The Red Cross reports indicate that the Veteran was able to donate blood in 1972, when testing could have shown the presence of Hepatitis, but did not, and he was not deferred from donating blood until 1992.  Furthermore, the examiner noted that there is no indication that any of the Veteran's peers contracted Hepatitis from the air guns, no evidence per the Veteran's own admission that he engaged in high risk activities during service, and that if the Veteran had contracted Hepatitis during service he likely would have passed it onto his wife, whom he was seeing at the time, and married after service.  The examiner noted that the Veteran did not have a diagnosis of Hepatitis B until 1992, twenty years after service.  Crucially there are no other medical records in between that time period that indicate the presence of Hepatitis B.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's Hepatitis has been presented.  
The Board acknowledges that the Veteran is competent to testify as to his events in service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his Hepatitis, and whether it was caused by his cyst excision or the air gun vaccination.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  It is noted that the Scotland Memorial Hospital documents only confirmed a current diagnosis of Hepatitis, they did not confirm that the Veteran had Hepatitis since 1972.  In fact, no medical record notes an onset date of Hepatitis prior 1992 other than the ones that have the Veteran's self-reported onset date as provided by his own lay history, making these notations not probative.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Importantly, the Red Cross records show that the Veteran was able to donate whole blood in 1972, and was not deferred from doing so until 1992.

Therefore, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is not related to service, as well as Red Cross records which confirm the Veteran was able to donate blood in 1972.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a nexus between service and the Veteran's current Hepatitis B cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for Hepatitis B is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


